Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 20-22, drawn to a method comprising administering to a subject having a medical condition such as either of insomnia and/or of an allergic response or reaction resulting in the need of a sleep aid of a therapeutic effective amount of a composition (an aqueous beverage of a sleep aid) consisting essentially of a carbonated liquid having a gas volume of at least 2.0 and a diphenhydramine wherein the aqueous beverage composition has a pH less than 4, classified in class 424, subclass 775, for example. 

II.	Claims 23-24, drawn to a method comprising administering to a subject having a medical condition such as insomnia of a therapeutic effective amount of a composition (an aqueous beverage of a medicament) consisting essentially of a carbonated liquid having a gas volume of at least 2.0 and doxlamine or a therapeutically acceptable salt thereof, classified in class 424, subclass 400, for example. 
 
III.	Claims 25-27, drawn to a method comprising administering to a subject having a medical condition such as nausea of a therapeutic effective amount of a composition (an aqueous beverage of a medicament) consisting essentially of a carbonated liquid having a gas volume of at least 2.0 and dextromethorphan or a therapeutically , classified in class 424, subclass 725, for example. 

2.	The inventions are distinct from each other because of the following reasons:
	Inventions I (process of using) and II (process of using) and III (process of using) are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP ' 806.04, MPEP 808.01). In the instant case, the inventions of Groups I-III are different and distinct, each from the other - i.e. they are not disclosed as capable of use together, and they have different designs, modes of operation, and/or effects. That is, as evidenced by the claims themselves, Group I (which utilize a composition as a sleep aid consisting essentially of different active ingredients than the other two groups) to treat a different patient population of either of insomnia and/or of an allergic response or reaction resulting in the need of a sleep aid and Group II (which utilize a composition as a medicament consisting essentially of different active ingredients than the other two groups) to treat a different patient population of only insomnia and Group III (which utilize a composition as a medicament consisting essentially of different active ingredients than the other two groups) to treat a different patient population of nausea.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

	Applicant is advised that the reply to this requirement to be completed must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655